 


114 HR 1286 IH: Child Tax Credit Permanency Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1286 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Ms. DeLauro (for herself, Mr. Levin, Mr. Neal, Mr. Doggett, Mrs. Beatty, Mr. Becerra, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Ms. Brown of Florida, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mrs. Capps, Mr. Capuano, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Courtney, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Ms. DelBene, Mr. DeSaulnier, Mrs. Dingell, Ms. Edwards, Mr. Ellison, Mr. Engel, Ms. Eshoo, Ms. Esty, Mr. Fattah, Mr. Farr, Ms. Frankel of Florida, Ms. Fudge, Mr. Garamendi, Mr. Grayson, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Heck of Washington, Mr. Higgins, Mr. Himes, Mr. Honda, Mr. Hoyer, Mr. Israel, Ms. Jackson Lee, Mr. Jeffries, Ms. Kaptur, Mr. Keating, Mr. Kennedy, Mr. Kildee, Mr. Kilmer, Ms. Kuster, Mr. Langevin, Mr. Larson of Connecticut, Ms. Lee, Mr. Lewis, Mr. Loebsack, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. McDermott, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Nadler, Mr. Nolan, Ms. Norton, Mr. Pallone, Mr. Pascrell, Ms. Pelosi, Mr. Pierluisi, Ms. Pingree, Mr. Pocan, Mr. Price of North Carolina, Mr. Rangel, Mr. Richmond, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Mr. Sires, Ms. Slaughter, Ms. Speier, Mr. Takano, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Van Hollen, Mr. Vargas, Mr. Veasey, Mr. Walz, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate the lower threshold for the refundable portion of the child tax credit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Tax Credit Permanency Act of 2015. 2.Modifications of the child tax credit (a)Refundable portionClause (i) of section 24(d)(1)(B) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(i)25 percent of the taxpayer’s earned income (within the meaning of section 32) which is taken into account in computing taxable income for the taxable year, or. (b)Inflation adjustmentSection 24 of such Code is amended by adding at the end the following new subsection: 
 
(g)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2013, the $1,000 amount contained in subsection (a) shall be increased by an amount equal to— (1)such dollar amount, multiplied by 
(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof. Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50.. (c)Conforming amendmentsSection 24(d) of such Code is amended by striking paragraphs (3) and (4). 
(d)Effective date 
(1)Except as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2014. (2)The amendment made by subsection (b) shall apply to taxable years beginning after December 31, 2012.  
 
